DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/05/2021 has been entered.
 
Response to Arguments
	Applicant’s argues Colliau’s third air data system, SC, is connected to an aircraft receiving system and Colliau’s fourth air data system, SD, is connected to the IESI. Combined Colliau, Alwin and Cronin fail to suggest a system of redundant air data systems with one system being connected to an aircraft receiving system and a standby instrument. The examiner is persuaded. Please see the Reasons for Allowance below.
	Further, Applicant argues new claim 26 is allowable. Regarding this assertion, please see the Reasons for Allowance below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Romanik on 02/17/2021.

The application has been amended as follows: 
13. (Currently Amended) The system of claim 12, wherein each of the first plurality of pressure sensing ports of the first MFP, the second plurality of pressure sensing ports of the second MFP, and the third plurality of pressure sensing ports of the third MFP comprise: a total pressure sensing port disposed at a forward tip of respective barrel portions; a first alpha pressure sensing port disposed aft of the forward tip at a top side of respective barrel portions; and a second alpha pressure sensing port disposed aft of the forward tip at a bottom side of respective barrel portions opposite the top side.


Allowable Subject Matter
Claims 1-5, 7-8, 10-13, 15-16 and 20-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 
wherein each of the first air data system, the second air data system, and the third air data system is independent and dissimilar from each other; wherein each of the first aircraft air data parameter outputs, the second aircraft air data parameter outputs, and the third aircraft air data parameter outputs are provided to receiving systems of the aircraft, and wherein the first aircraft air data parameter outputs are provided to a standby instrument of the receiving systems, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 15, although Colliau, Alwin and Cronin teach a method for providing independent and dissimilar flight parameters including generating outputs from two multifunction probes which coupled channels forming two independent air data systems and a third multifunction probe coupled to an inertial reference unit forming a third independent air data system, all dissimilar and all connected to a flight computer, they do not teach applicant’s method including a redundant system of air data systems with at least one air data system connected to both a receiving system and standby instrument. Furthermore, no other prior art can be found to motivate or teach applicant’s method including outputting the first air data parameters, the second air data parameters, and the third air data parameters to a receiving system of the aircraft; and displaying the first air data parameters to a backup instrument of the receiving systems, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 26, although Colliau and Cronin teach a system for providing flight parameters including two multifunction probes combined to provide two local angle of attack measurements based on rotating vanes and a third multifunction probe provides a local angle of attack measurement based on a differential pressure compensated by inertial reference unit measurements they do not teach applicant’s system including three multifunction probes, an inertial reference unit and angle of attack sensor combined to provide 5 different angle of attack measurements. Furthermore, no other prior art can be found to motivate or teach applicant’s system, wherein the IRU and the first electronics channel of the first MFP are electrically coupled to form a first air data system providing a first angle of attack based on a first differential pressure sensed between the first pressure sensing port and the second pressure sensing port of the first MFP; and a second angle of attack based on inertial data from the IRU; a second air data system providing second aircraft air data parameter outputs, the second air data parameter outputs comprising: a third angle of attack based on a second differential pressure sensed between the first pressure sensing port and the second pressure sensing port of the second MFP; a third air data system providing third aircraft air data parameter outputs, the third air data parameter outputs comprising: a fourth angle of attack based on a second differential pressure sensed between the first pressure sensing port and the second pressure sensing port of the third MFP; and wherein the angle of attack sensor provides a fifth angle of attack based on an angular position of the vane about the axis, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856